Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146347 & (64)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146347
                                                                   COA: 305348
                                                                   Wayne CC: 10-012811-FC
  ANTHONY KEITH WILLIAMS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file a pro per supplemental brief is
  GRANTED. The application for leave to appeal the October 18, 2012 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
         s0520
                                                                              Clerk